LOCKWOOD, Vice Chief Justice:
This case arose out of the same incident related in No. 1281, State v. Owen, 94 Ariz. 404, 385 P.2d 700 (1963). The mandate of this Court issued November 29, 1963, 94 Ariz. 413, 385 P.2d 706, affirmed the judgment of the lower court for the reasons stated in Owen.
In accordance with the decision of the Supreme Court of the United States ordering the judgment of this Court in this case vacated, and for the reasons set forth in our decision in accord therewith, State v. Owen, 96 Ariz. 274, 394 P.2d 206 (1964), the former mandate herein is set aside and the case is reversed and remanded for new trial not inconsistent with the rules set forth therein.
UDALL, C. J., and JENNINGS, J., concur.
STRUCKMEYER and BERNSTEIN, Justices.
We concur in the foregoing decision. For the reasons stated and for the further reasons expressed in our dissents in State v. Owen, 94 Ariz. 412, 385 P.2d 705, we believe this case should be reversed and remanded for a new trial.